ENTRY OF INJUNCTION

BARKER, District Judge.
This matter is before the Court on the Mandate of the United States Court of Appeals for the Seventh Circuit issued on Julyl4, 2003, and received by this court on July 16, 2003. Pursuant to that Mandate, this court issues the following injunction utilizing the Seventh Circuit’s language:
“[A]ll members of the putative national classes [defined in this court’s Order Certifying Classes (November 28, 2001) and Entry Granting Motion for Class Certification and Ruling on Related Matters (December 31, 2001) ], and their lawyers,” are hereby prohibited “from again attempting to have nationwide classes certified over defendants’ opposition with respect to the same claims.”
In addition to the service on counsel required by this court’s case management orders, Defendants’ Liaison counsel shall distribute this order to all counsel in the state court cases identified in their motion for injunction and supporting papers.
It is so ORDERED this_day of July, 2003.